Per Curiam.

We find that the constitution of Local 32B provides for trials by a local trial board of charges against officers of the local, and for appeals therefrom to the International. There appears to be no conflict between these provisions and anything found in the International constitution. Therefore, the International would have been without jurisdiction to try plaintiff, and the temporary injunction granted by Special Term was warranted.
In affirming the order appealed from, however, we do not pass upon the question as to whether the provisions found in the local constitution, to the effect that 'all charges must be submitted within fifteen days after the acts complained of occurred, may properly be held to be a Statute of Limitation so as to bar disciplinary action taken with reasonable dispatch, based on the commission of some infamous offense, or act of grievous disloyalty by a local officer.
The order appealed from should be affirmed, with twenty dollars costs and disbursements.
Martin, P. J., Townley, Grlennon, Cohn and Callahan, JJ., concur.
Order unanimously affirmed, with twenty dollars costs and disbursements. ,[183 Misc. 106.] [See post', pp. 1026, 1039.]